Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into by and between CUENTAS, INC. a Florida Corporation (the “Company”) and
MICHAEL DE PRADO (“Executive”) as of the date of execution of the Agreement (the
“Effective Date”).

 

WITNESSETH

 

WHEREAS, the Executive is currently the President and Chief Operating Officer of
the Company and a member of the board of directors of the Company (the “Board”);

 

WHEREAS, the Executive and the Company have previously entered into an
employment agreement, dated November 5, 2019, (the “Prior Employment
Agreement”);

 

WHEREAS, the Executive and the Company have determined that the Executive will
step down as the President and Chief Operating Officer of the Company and
continue as a member of the Board in accordance with the terms of this
Agreement; and

 

WHEREAS, the Executive and the Company have determined that, as of the Effective
Date, the Prior Employment Agreement shall terminate and be replaced in its
entirety by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

 

1. Engagement of the Executive; Duties. During the Employment Term (as
hereinafter defined in Section 3 below), the Executive shall have the title and
the position of President and Chief Operating Officer. The Executive agrees to
resign in writing from his position as President and Chief Operating Officer
upon the expiration of the Employment Term. As long as the Executive is a member
of the Board, such shall constitute the designation to the Board by the
Executive under Section 1.2 (a)(iii) and 1.2 (b)(iii) of the Voting Agreement
and Proxy, dated December 31, 2019, by and among the Company, the Executive,
Arik Maimon, DINAR ZUZ LLC, a Florida limited liability company (“Dinar”), and
CIMA TELECOM INC., a Florida corporation doing business as “CIMA Group”
(“CIMA”). The Executive acknowledges that the Company will amend its by-laws so
that the Chairman and Vice-Chairman of the Board do not have any powers or
rights that the other members of the Board do not currently have.

 

2. Duties. During the Employment Term, the Executive shall devote his full
business time to the duties to the Company set forth in this Agreement. The
Executive’s duties shall include the customary duties of a president and chief
operating officer subject to any limitations set by the Board or the Company’s
Chief Executive Officer, provided that any new internal or external agreements
entered into during this period by the Executive in his capacity as president or
chief operating officer or as a member of the Board with a value, individually
or in the aggregate for a series of related agreements, in excess of $5,000 will
need prior approval by Dinar and CIMA.

 



 

 

 

3. Employment Term. The term of the Agreement shall begin on the Effective Date
and end on the earlier of (i) the date that is four (4) months following the
Effective Date or (ii) the date that the Company appoints a new president or
chief operating officer (the “Employment Term”), provided that the Employment
Term will expire on a termination of employment for any reason prior to the
earlier of such dates. Notwithstanding the foregoing, in the event that a new
president or chief operating officer has not been appointed by the date that is
four (4) months following the Effective Date, the Company can extend the
Employment Term on a month to month basis with the approval of both Dinar and
CIMA until a new president or chief operating officer is appointed. Upon
execution of this Agreement the parties agree that the Prior Employment
Agreement will be terminated and have no further force or effect. The parties
agree that upon such termination of the Prior Employment Agreement each party
releases the other party from any and all claims related to the Prior Employment
Agreement.

 

4. Compensation.

 

(a) Base Salary. During the Employment Term, the Executive shall be entitled to
a base salary of $265,000 per annum (the “Annual Base Salary”) (pro-rated for
any partial year of service and payable accordance with the normal payroll
practices of the Company), provided that the Executive will not be entitled to
payment of his Annual Base Salary following the termination of his employment
with the Company for any reason. No more than $15,000 per month of the Annual
Base Salary (pro-rated for any partial year of service) shall be payable in
cash, with the remaining amount payable in fully vested common stock of the
Company.

 

(b) Special Board Compensation. Upon expiration of the Employment Term (other
than a termination by the Company for “Cause”, as defined below) (the
“Expiration Date”), the Executive will entitled to a special board compensation
package (the “Special Board Compensation”) with annual compensation equal to the
Annual Base Salary (pro-rated for any partial year of service). No more than
$15,000 per month of the Special Board Compensation (pro-rated for any partial
year of service) will be payable in cash, with the remaining amount payable in
fully vested common stock of the Company. The Special Board Compensation will be
payable in equal monthly installments (pro-rated for any partial month of
service) for the period beginning on the Expiration Date, or an earlier
termination of employment, other than a termination by the Company for “Cause”
and ending on the date that is eighteen (18) months following the Effective Date
(the “Board Compensation Period”), provided that such payments will cease if the
Executive resigns as a member of the Board during such period. The Board
Compensation Period may be extended from year to year for an additional 12
months (for up to 36 months in total) if two of three of the then-current chief
executive officer of the Company, Dinar and CIMA agree to extend the period for
an additional 12 months. The Executive’s right to receive the Special Board
Compensation shall be subject to the Board’s determination that he has complied
with his obligations under this Agreement. The Executive will remain on the
Board until he resigns, is not re-elected or is removed from the Board in
accordance with the Company’s practice for removal of directors.

 

(c) Funding Bonus. In the event that the Executive supersedes the Funding
Threshold (A funding of at least $3 million dollars on a minimum valuation of
$25 million for the entire Company, which must be paid to the Company within 120
days following the Effective Date), a funding bonus will be awarded to the
Executive with a value (as determined by the Board) equal to 0.5% of the amount
of the funding that exceeds the Funding Threshold (the “Funding Bonus”),
provided that in no event will the value of the Funding Bonus exceed $250,000.
The Funding Bonus shall be paid in cash or common stock of the Company depending
upon whether the funding received is in cash or stock. For example, if $5
million in funding is received on a $35 million valuation of the Company (which
is $10 mill higher than the base valuation above), then the Funding Bonus will
be $100,000. The Funding Bonus will be paid within 60 days after the Board’s
determination that the Funding Threshold have been exceeded, provided that the
Executive must be an employee or director of the Company on the date of payment
of the Funding Bonus to be entitled to payment.

 



2

 

 

(d) Change in Control Bonus. The Executive shall be entitled to a bonus payment
in connection with the Change in Control of the Company (as defined below) (the
“Change in Control Bonus”). The Change in Control Bonus for the Executive will
be based upon a Bonus Percentage (as set forth in the chart below) based upon
the cash consideration received by the stockholders of the Company in the Change
in Control transaction (minus any expenses, holdback provisions or other
deductions from the purchase price), as determined in the sole discretion of the
Board. The Bonus Percentage in relation to the cash consideration received by
the stockholders is as follows:

 

Bonus Percentage  Cash Consideration Received by
Stockholders 0%  Less than $150 million 1% (one percent)  $150 million or more
2.5% (two and one-half percent)  $250 million or more 3.75% (three and
three-fourths percent)  $500 million or more 5% (five percent)  $1 Billion or
more

 

By way of example, if, at a time when the valuation of the Company is $500
million, the stockholders of the Company receive $250 million in cash
consideration (after deducting expenses, holdback provisions or other
deductions) for a sale of 51% of the Company’s stock, the Bonus Percentage will
be 2.5% and the Change in Control Bonus will be $6,250,000. The Change in
Control Bonus shall be paid in cash or stock in a successor or acquiring entity
in the Change in Control depending upon whether the consideration received in
the Change in Control transaction is cash or stock. The Change in Control Bonus
will be paid as soon as practicable following the receipt by the stockholders of
the cash consideration in the Change in Control as described above (the “CIC
Funding Date”), but in all events will be paid prior to the date that is two and
one-half months following the calendar year in which the Change in Control
occurs (the “Short-Term Deferral Period”), provided that the Executive must be
an employee or director of the Company on the date of the consummation of the
Change in Control to be entitled to payment. In the event that the CIC Funding
Date does not occur within the Short-Term Deferral Period, the Change in Control
Bonus will not be paid.

 



3

 

 

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following events:

 

(i) any “person” (as such term is used in Section 13 (d) and 14 (d) of the
Securities Exchange Act of 1934, as amended) that is an un-affiliated third
party becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or in directly, of securities of the Company representing more than
fifty percent (50%) of the total combined voting power represented by the
Company’s then outstanding voting securities, provided, however, that for
purposes of this subsection, (A) the acquisition of additional stock by any one
Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company will not be considered a Change in
Control, and (B) if the stockholders of the Company immediately before the
change in ownership continue to retain, immediately after the change in
ownership, in substantially the same proportions as their ownership of shares of
the Company’s voting stock immediately prior to the change in ownership, the
direct or indirect beneficial ownership of fifty percent (50%) or more of the
total voting power of the shares of the Company or of the ultimate parent entity
of the Company, such event will not be considered a Change in Control;

 

(ii) the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger of consolidation; or

 

(iii) the sale of all or substantially all of the Company’s assets in a single
transaction.

 

For the avoidance of doubt a Change in Control shall not include any related
party transfers or an incremental increase in shares by an existing shareholder
that does not result in more than 50% of the then-current shareholders of the
Company to change ownership from one person to another un-affiliated person.

 

In the event there is a Partial Change in Control (as defined below), the
Executive will be eligible for a pro-rata Change in Control Bonus (the “Pro-Rata
Change in Control Bonus”). Such Pro-Rata Change in Control Bonus will be based
upon a Bonus Percentage (as set forth in the chart above) based upon the cash
consideration received by the stockholders of the Company in the Partial Change
in Control transaction (minus any expenses, holdback provisions or other
deductions from the purchase price) with such “Cash Consideration Received by
Stockholders” multiplied by either (i) a fraction, numerator of which is the of
the total combined voting power represented by the Company’s then outstanding
voting securities acquired by an unaffiliated third party acquired in the
Partial Change in Control transaction, and the denominator of which is 50% or
(ii) the percentage of assets sold in a single transaction. By way of example,
if, at a time when the valuation of the Company is $500 million, the
stockholders of the Company receive $100 million in cash consideration (after
deducting expenses, holdback provisions or other deductions) for a sale of 21%
of the Company’s stock, the “Cash Consideration Received by Stockholders” in the
chart above will be multiplied by 0.42 (21%/50%), the Bonus Percentage will be
1% and the Pro-Rata Change in Control Bonus will be $1,000,000. The Pro-Rata
Change in Control Bonus will be paid as soon as practicable following the
receipt by the stockholders of the cash consideration in the Partial Change in
Control as described above, but in all events will be paid prior to the date
that is two and one-half months following the calendar year in which the Partial
Change in Control occurs, provided that the Executive must be an employee or
director of the Company on the date of the consummation of the Partial Change in
Control to be entitled to payment. In the event there is a Change in Control
following a Partial Change in Control, the Change in Control Bonus payable
hereunder shall be reduced by any Pro-Rata Change in Control Bonus previously
paid hereunder.

 



4

 

 

For purposes of this Agreement, a “Partial Change in Control” shall mean:

 

(i) any “person” (as such term is used in Section 13 (d) and 14 (d) of the
Securities Exchange Act of 1934, as amended) that is an un-affiliated third
party becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or in directly, of securities of the Company representing more than
twenty percent (20%) of the total combined voting power represented by the
Company’s then outstanding voting securities, provided that no securities
acquired from the Executive or Arik Maimon shall count towards such 20%
threshold; or

 

(ii) the sale of a material portion of the Company’s assets in a single
transaction.

 

For the avoidance of doubt, a Partial Change in Control (i) shall not include
the sale of any shares held by the Executive or Arik Maimon and (ii) shall not
include any related party transfers or an incremental increase in shares by an
existing shareholder that does not result in more than 10% of the then-current
shareholders of the Company to change ownership from one person to another
un-affiliated person. Notwithstanding the foregoing, a Partial Change in Control
shall not be deemed to occur if the Executive if the transaction was not brought
to the Board or the Company by the Executive.

 

(e) Benefits. During the Employment Term, the Executive shall be entitled to all
perquisites and all benefits for which he is eligible under any retirement,
health, dental, life, or disability plan the Company makes available from time
to time to its executive employees.

 

(f) Vacation. During the Employment Term, the Executive shall be entitled to at
least 20 days of paid vacation per annum (pro-rated for any partial calendar
year of employment). In addition, the Executive shall be entitled to all Company
paid holidays in accordance with Company policy.

 

(g) Business Expenses. During the Employment Term, the Company shall pay or
reimburse the Executive for all reasonable and documented business expenses
incurred or paid by the Executive in the performance of his responsibilities
hereunder in accordance with the Company’s prevailing policy and practices
relating to reimbursements as established, modified or amended from time to time
and as approved by the Board, provided that any expenses in excess of $1,000
must be preapproved by the Board.

 

(h) Indemnification. During the Employment Term and during the Board
Compensation Period, the Company agrees to provide Directors and Officers
liability insurance for Executive in an amount not less than $1,000,000 when
funds will be available.

 



5

 

 

5. Termination of Employment. During the Employment Term, (i) the Executive may
voluntarily terminate his employment with the Company for any reason upon 60
days’ prior written notice to the Company and (ii) the Company may terminate the
Executive’s employment for Cause immediately upon providing notice to the
Executive that the grounds for a termination for Cause exist, subject to any
cure right provided below in the definition of Cause. Notwithstanding anything
to the contrary in this Agreement, upon the Executive’s termination by the
Company for Cause, the Executive will forfeit any right to the Special Board
Compensation, the funding bonus and the Change in Control Bonus. Upon a
termination of employment for any reason, the Executive will be entitled to: (1)
any earned but unpaid Base Salary through the termination date; (2)
reimbursement for any unreimbursed expenses properly incurred through the
termination date; and (3) payment for any accrued but unused vacation time in
accordance with Company policy through the termination date (the “Accrued
Rights”). In the event of a termination of employment other than by the Company
on account of “Cause”, in the event that the Executive timely elects COBRA
continuation coverage, the Company will pay the same percentage of his COBRA
premiums as it pays for executives generally under its group health plans for a
period of one (1) year; provided, however, that the Executive will continue to
be responsible for the remaining balance of the monthly COBRA premiums (and all
premium costs after such one (1) year period), including any permitted
administrative cost and increases in such premiums as applicable to the
Company’s executives from time to time; provided further, however, that if at
any time the Company determines that it cannot continue such payments without
adverse tax consequences to either the Company or the Executive, the Company
shall instead pay to the Executive a taxable amount equal to 100% of the
then-monthly COBRA premiums paid by the Executive for the remainder of the
applicable period set forth in this paragraph (the “COBRA Coverage”). Other than
the Accrued Rights and the Cobra Coverage, the Executive shall not be entitled
to any other payments or benefits under this Agreement upon a termination of his
employment pursuant to this Section 5, provided that for a termination of
employment other than a termination for Cause, the Executive may be entitled to
payment of the Special Board Compensation, the funding bonus or the Change in
Control Bonus if the requirements for payment under Section 4(b) or (c), as
applicable, are otherwise met. For purposes of this Agreement, “Cause” shall be
the occurrence of any of the following: (i) Executive’s theft, dishonesty,
breach of fiduciary duty for personal profit, or falsification of any employment
or Company record; (ii) Executive’s willful violation of any law, rule, or
regulation (other than traffic violations, misdemeanors or similar offenses);
(iii) Executive’s intentional failure to perform stated duties, provided
Executive has not cured such failure following 20 days prior written notice of
such failure; (iv) Executive’s improper disclosure of the Company’s confidential
or proprietary information; (v) any material breach by Executive of the
Company’s Code of Professional Conduct, which breach shall be deemed “material”
if it results from an intentional act by Executive and has a material
detrimental effect on the Company’s reputation or business; or (vi) any material
breach by Executive of this Agreement, which breach, if curable, is not cured
within thirty (30) days following written notice of such breach from the
Company.

 

6. Confidentiality.

 

(a) The Executive acknowledges that all customer lists and information, employee
lists and information, vendor or supplier lists and information, inventions
(whether or not patentable, and including those developments developed by the
Executive), trade secrets, software and computer code (whether in object code or
source code format), databases, data compilations and collections tools,
methods, processes, techniques, technical information, know-how or other
non-public, confidential or proprietary knowledge, information or data with
respect to the products, prices, marketing, services, operations, finances,
business or affairs of the Company or its direct or indirect subsidiaries,
affiliates or joint venturers (the “Company Group”) or with respect to
confidential, proprietary or secret processes, methods, inventions, services,
research, techniques, data, customers (including, without limitation, the
identity of the customers of the Company Group and the specific nature of the
services provided by the Company Group), employees (including, without
limitation, the matters subject to this Agreement) or plans of or with respect
to the Company Group or the terms of this Agreement (all of the foregoing
collectively hereinafter referred to as, “Confidential Information”) are
property of the Company Group. The Executive further acknowledges that the
Company Group intends, and make reasonable good faith efforts, to protect the
Confidential Information from public disclosure. Therefore, the Executive agrees
that, except as (a) required by law or regulation or as legally compelled by
court order (provided that in such case, the Executive shall promptly notify the
Company of such order, shall cooperate with the Company (with the Company
reimbursing the Executive for reasonable expenses) in attempting to obtain a
protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such law, regulation or order) or (b) required in order to enforce his
rights under this Agreement or any other agreement with the Company Group,
during the Employment Term and at all times thereafter, the Executive shall not,
directly or indirectly, divulge, transmit, publish, copy, distribute, furnish or
otherwise disclose or make accessible any Confidential Information, or use any
Confidential Information for the benefit of anyone other than the Company Group,
unless and to the extent that the Confidential Information becomes generally
known to and available for use by the general public by lawful means and other
than as a result of the Executive’s acts or omissions or such disclosure is
necessary in the course of the Executive’s proper performance of his duties
under this Agreement.

 



6

 

 

(b) Notwithstanding anything to the contrary in this Agreement, the provisions
of this Section 6 shall survive any termination or non-renewal of this
Agreement.

 

7. Noncompetition; Non-solicitation.

 

(a) Noncompetition. The Executive hereby agrees that for the “Restricted Period”
(as defined below), he shall not, directly or indirectly, in any location in
which the Company or any of its direct or indirect subsidiaries (the “Company
Group”) or a licensee thereof operates or sells its products or services (the
“Territory”), own, manage, operate, join, control, be employed by, consult with,
or participate in the ownership, management, operation or control of, or engage,
have an interest in or render any services to any business (whether as owner,
manager, operator, licensor, licensee, lender, partner, stockholder, joint
venturer, employee, consultant or otherwise) competitive with any business
activities conducted by the Company Group related, directly or indirectly, to
proprietary technology to provide e-banking and e-commerce services delivering
mobile banking, online banking, prepaid debit and digital content services to
the unbanked, underbanked and underserved communities (each such case, a
“Competing Business”). Notwithstanding the foregoing, nothing herein shall
prevent the Executive from owning stock in a publicly traded corporation whose
activities compete with those of the Company Group, provided that such stock
holdings are not greater than two percent (2%) of such corporation. For purposes
of this Agreement, the “Restricted Period” shall mean the period of the
Executive’s employment or service as a director of the Company or its direct or
indirect subsidiaries and a period of twelve (12) months following the
Executive’s termination of employment (or service as a director, if later) for
any reason including upon the expiration of the Employment Term.

 



7

 

 

(b) Non-solicitation. The Executive shall not, during the Restricted Period,
directly or indirectly (whether as an owner, partner, shareholder, agent,
officer, director, employee, independent contractor, consultant, or otherwise)
with or through any individual or entity:

 

(i) employ, engage or explicitly solicit for employment any individual who is,
or was at any time during the twelve month period immediately prior to the
termination of Executive’s employment (or service as a director of the Company,
if later) for any reason, an employee of the Company Group or otherwise seek to
adversely influence or alter such individual’s relationship with the Company
Group; or

 

(ii) solicit or encourage any individual or entity that is, or was during the
twelve month period immediately prior to the termination of Executive’s
employment (or service as a director of Company, if later) for any reason, a
customer of or vendor to the Company Group to terminate or otherwise alter his,
her or its relationship with the Company Group.

 

(c) Company IP; Work Product.

 

(i) “Intellectual Property” means all intellectual property and industrial
property recognized by applicable requirements of law and all physical or
tangible embodiments thereof, including all of the following, whether domestic
or foreign: (1) patents and patent applications, patent disclosures and
inventions (whether or not patentable), as well as any reissues, provisionals,
continuations, continuations in part, divisions, revisions, renewals, extensions
or reexaminations thereof; (2) registered and unregistered trademarks, service
marks, trade names, trade dress, logos, slogans and corporate names, and other
indicia of origin, pending trademark and service mark registration applications,
and intent-to-use registrations or similar reservations of marks and renewals
thereof; (3) registered and unregistered copyrights, works of authorship and
mask works, and applications for registration of either; (4) Internet domain
names, applications and reservations therefor, uniform resource locators and the
corresponding Internet websites (including any content and other materials
accessible and/or displayed thereon); (5) Confidential Information; and (6)
intellectual property and proprietary information not otherwise listed in (1)
through (6) above, including unpatented inventions, invention disclosures,
rights of publicity, rights of privacy, moral and economic rights of authors and
inventors (however denominated), methods, artistic works, works of authorship,
industrial and other designs, methods, processes, technology, patterns,
techniques, data, plant variety rights and all derivatives, improvements and
refinements thereof, howsoever recorded, or unrecorded; and (7) any goodwill
associated with any of the foregoing, damages and payments for past or future
infringements and misappropriations thereof, and all rights to sue for past,
present and future infringements or misappropriations thereof.

 



8

 

 

(ii) Work Product. The Executive agrees to promptly disclose to the Company in
writing any and all work product, including Intellectual Property relating to
the business of the Company Group, that is created, developed, acquired,
authored, modified, composed, invented, discovered, performed, reduced to
practice, perfected, or learned by the Executive (either solely or jointly with
others) relating to the Company Group’s business or within the scope of the
Executive’s employment during the Term (collectively, “Work Product,” and
together with such Intellectual Property as may be owned, used, held for use, or
acquired by the Company Group, the “Company IP”). The Company IP, including the
Work Product, is and shall be the sole and exclusive property of the Company
Group, as applicable. All Work Product that is copyrightable subject matter
shall be considered a “work made for hire” to the extent permitted under
applicable copyright law (including within the meaning of Title 17 of the United
States Code) and will be considered the sole property of the Company. To the
extent such Work Product is not considered a “work made for hire,” the Executive
hereby grants, transfers, assigns, conveys and relinquishes, without any
requirement of further consideration, all right, title, and interest to the Work
Product (whether now or hereafter existing, including all associated goodwill,
damages and payments for past or future infringements and misappropriations
thereof and rights to sue for past and future infringements and misappropriates
thereof) to the Company in perpetuity or for the longest period permitted under
applicable law. The Executive agrees, at the Company’s expense, to execute any
documents requested by the Company Group at any time to give full and proper
effect to such assignment. The Executive acknowledges and agrees that the
Company is and will be the sole and absolute owner of all Intellectual Property,
including all Company IP. The Executive will cooperate with the Company Group,
at no additional cost to such parties (whether during or after the Term), in the
confirmation, registration, protection and enforcement of the rights and
property of the Company Group in such intellectual property, materials and
assets, including, without limitation, the Company IP. The Executive hereby
waives any so-called “moral rights of authors” in connection with the Work
Product and acknowledges and agrees that the Company may use, exploit,
distribute, reproduce, advertise, promote, publicize, alter, modify or edit the
Work Product or combine the Work Product with other works including other
Company IP, at the Company’s sole discretion, in any format or medium hereafter
devised. The Executive further waives any and all rights to seek or obtain any
injunctive or equitable relief in connection with the Work Product.

 

(d) Company Property. All Confidential Information, Company IP, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company Group, whether prepared by the Executive or otherwise coming into
his possession or control in the course of the performance of his services under
this Agreement, shall be the exclusive property of the Company Group and shall
be delivered to the Company, and not retained by the Executive (including,
without limitation, any copies thereof), promptly upon request by the Company
and, in any event, promptly upon termination of the Executive’s employment
hereunder. Upon termination of the Executive’s employment or service as a
director hereunder, the Executive shall have no rights to and shall make no
further use of any Company IP, including Work Product. The Executive
acknowledges and agrees that he has no expectation of privacy with respect to
the Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email messages and voice
messages), and that the Executive’s activity and any files or messages on or
using any of those systems may be monitored at any time without notice. Nothing
in this Section 7 shall require the Executive to return to the Company any
computers or telecommunication equipment or tangible property which he owns,
including, but not limited to, personal computers, phones and tablet devices;
provided, however, that the Executive shall identify each such device to the
Company prior to termination of employment and either afford the Company a
reasonable opportunity to remove from all such devices any confidential or
proprietary information of the Company stored thereon or provide reasonable
satisfaction to the Company that such confidential or proprietary information
was removed from such devices.

 



9

 

 

(e) Enforcement. The Executive acknowledges that a breach of his covenants and
agreements contained in Section 6 and 7 would cause irreparable damage to the
Company Group, the exact amount of which would be difficult to ascertain, and
that the remedies at law for any such breach or threatened breach would be
inadequate. Accordingly, the Executive agrees that if he breaches or threatens
to breach any of the covenants or agreements contained in Sections 6 and 7, in
addition to any other remedy which may be available at law or in equity, the
Company Group shall be entitled to institute and prosecute proceedings in any
court of competent jurisdiction for specific performance and injunctive and
other equitable relief to prevent the breach or any threatened breach thereof
without bond or other security or a showing of irreparable harm or lack of an
adequate remedy at law. The Company and the Executive further acknowledge that
the time, scope, geographic area and other provisions of Sections 6 and 7 have
been specifically negotiated by sophisticated commercial parties and agree that
they consider the restrictions and covenants contained in Section 6 and 7 to be
reasonable and necessary for the protection of the interests of the Company
Group, but if any such restriction or covenant shall be held by any court of
competent jurisdiction to be void but would be valid if deleted in part or
reduced in application, such restriction or covenant shall apply in such
jurisdiction with such deletion or modification as may be necessary to make it
valid and enforceable. The Executive acknowledges and agrees that the
restrictions and covenants contained in Section 6 and 7 shall be construed for
all purposes to be separate and independent from any other covenant, whether in
this Agreement or otherwise, and shall each be capable of being reduced in
application or severed without prejudice to the other restrictions and covenants
or to the remaining provisions of this Agreement. The existence of any claim or
cause of action by the Executive against the Company Group, whether predicated
upon this Agreement or otherwise, shall not excuse the Executive’s breach of any
covenant, agreement or obligation contained in Sections 6 or Section 7 and shall
not constitute a defense to the enforcement by any member of the Company Group
of such covenant, agreement or obligation.

 

8. Executive’s Representations. The Executive hereby represents and warrants to
the Company that: (i) the execution, delivery and performance of this Agreement
by the Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which the Executive is bound; (ii) as of
the date hereof, the Executive is not subject to any restriction whatsoever that
would cause him to not be able fully to fulfill his duties under this Agreement;
(iii) the Executive is not a party to any pending or, to the best of the
Executive’s knowledge, threatened litigation, proceeding or investigation of any
governmental body or authority or any other person; (iv) the Executive has never
been suspended, censured or otherwise subjected to any disciplinary action or
other proceeding by any state, other governmental entity, agency or
self-regulatory organization (other than traffic violations, misdemeanors or
similar offenses) and (v) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms.

 

9. Section 409A of the Code.

 

(a) It is intended that the provisions of this Agreement comply with or are
exempt from the requirements of Section 409A of Code and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Code Section 409A, the Company shall, upon the specific
request of the Executive, use its reasonable business efforts to in good faith
timely reform such provision to comply with Code Section 409A; provided, that to
the maximum extent practicable, the original intent and economic benefit to the
Executive and the Company of the applicable provision shall be maintained, but
the Company shall have no obligation to make any changes that could create any
additional economic cost or loss of benefit to the Company. Notwithstanding the
foregoing, the Company shall have no liability with regard to any failure to
comply with Code Section 409A so long as it has acted in good faith with regard
to compliance therewith.

 



10

 

 

(b) Notwithstanding any other provision of this Agreement, if at the time of the
Executive’s “separation from service” (as defined under Section 409A), he is a
“specified employee,” determined in accordance with Section 409A, any payments
and benefits provided under this Agreement that constitute “nonqualified
deferred compensation” subject to Section 409A that are provided to the
Executive on account of his separation from service shall not be paid until the
first payroll date to occur following the six-month anniversary of the
Employee’s separation from service (“Specified Employee Payment Date”). The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule. If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive’s estate in a lump sum upon the Executive’s death.

 

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year and (iii) such payments shall
be made on or before the last day of the Executive’s taxable year following the
taxable year in which the expense was incurred.

 

10. Miscellaneous.

 

(a) This Agreement shall be deemed to be a contract made under the laws of the
State of Florida and for all purposes shall be construed in accordance with
those laws.

 

(b) The Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred, other than, pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law.

 

(c) If any provision of this Agreement is invalid, illegal or unenforceable,
that provision will, to the extent possible, be modified in such manner as to be
valid, legal and enforceable but so as to most nearly retain the intent of the
parties hereto as expressed herein. If such a modification is not possible, the
parties hereto shall negotiate in good faith a modification of such provision
that reflects as closely as possible the economic purpose of the invalid,
illegal or unenforceable provision. If no agreement with respect to such
modification is reached, the invalid, illegal or unenforceable provision will be
severed from this Agreement. In any case, the validity, legality and
enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired thereby for so long as the economic or legal substance
of the transactions contemplated hereby is not effected in any manner materially
adverse to any party.

 



11

 

 

(d) This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. If requested by the other party, a party
shall promptly deliver to the other party an original executed copy of this
Agreement.

 

(e) All amounts payable hereunder shall be subject to the withholding of all
applicable taxes and deductions required by any applicable law.

 

11. Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 

To Executive:

 

Michael De Prado

10543 NW 57th St

Coral Springs, FL 33076

 

Mailed notices to the Company shall be addressed as follows:

 

Cuentas , Inc.

200 S. Biscayne Blvd., Suite 5500

Miami, FL 33131

Attention: Compliance Officer

 

12. Entire Agreement. This Agreement represents the entire understanding of the
Executive and the Company with respect to the employment and other service of
the Executive by the Company and supersedes any other agreement between the
Executive and the Company or any of its affiliates, including, without
limitation, the Prior Employment Agreement. For avoidance of doubt, the
Executive acknowledges that upon his execution of this Agreement, the Executive
will not be entitled to any payment or benefits under the Prior Employment
Agreement and has no right to resign for “good reason” under such agreement. Any
modification or termination of this Agreement will be effective only if it is in
writing signed by the party to be charged.

 

[signature page follow]

 



12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of July
24, 2020.

 

  CUENTAS, INC.         By:       Name: Ran Daniel     Title: Chief Financial
Officer.

 

EXECUTIVE           Name: Michael De Prado  

 



 



 

 

Exhibit A

 

Active and Non Compete Exclusions

 

The following entities are accepted by the Board of Directors and Side letter
participants as current active exclusions as the Executive discloses that he
holds active positions in these entities and these entities are also excluded
from the Non-Compete clause for Michael De Prado. One of these entities has been
classified as a “Related Party” due to telecom services that have been provided
or continue to be provided.

 

1-Next Communications, Inc.

2-Arrive Alive Technologies LLC

3-Arrive Alive Technologies Inc.

4-De Prado & Sons Family Trust

 

 

A-1



 

 